On information in this case appellant was charged with having stolen three cows in Wasatch county, in June, 1898. The only direct testimony as to venue offered at the trial was that of Frank Clift, an accomplice, who said, speaking of the cattle he and defendant stole, “ They were found in Summit county.”
The defendant asked the court to instruct the jury as follows:
“ Before you can convict defendant in this case, you must find from the evidence beyond a reasonable doubt that the cattle in question were stolen in Wasatch county, State of Utah.” This request was refused and the court instructed the jury, as follows:
“Before you can find the defendant guilty, you must find beyond a reasonable doubt, that the crime was committed, if committed at all, in or near the county of Wasatch, State of Utah.”
“The court charges you that the statutes of this State provide that where an offense is committed near the boundary line between two counties; the jurisdiction of the'offense is in either county. I therefore charge you in this case, that if you find from the evidence that the cattle were stolen, if any were stolen, in Wasatch county, or *323from some point near the boundary line between Wasatch county and Summit county, then under the statutes, the jurisdiction of the offense would be in Watsatch county; and if you find that the'cattle in question were stolen by the defendant and taken as above stated, your verdict should be guilty as charged in the information.”
A. C. Hatch, Esq., and J. W. Whitecotton, Esq., for appellant.
Hon. A. C. Bishop, Attorney General, and William A. Lee, Esq., Deputy Attorney General, for the State.
These facts being confessed by the Attorney General on behalf of the State, and. the Attorney General further admitting error in the instruction given, the case is reversed and a new trial ordered by the court, no opinion being filed.